Citation Nr: 0518927	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  03-10 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 12, 1943 to 
June 11, 1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision in which the RO denied 
the claims.  The veteran perfected an appeal of the October 
2002 decision, which is now before the Board of Veterans' 
Appeals (Board).  

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2003).

The issue of entitlement to service connection for asbestosis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's current bilateral hearing loss is related 
to active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 5107 (2004); 38 
C.F.R. §§ 3.102, 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issue addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), 38 C.F.R. § 3.159.  

 In this case, in a letter dated February 2002, prior to the 
decision on appeal, VA specifically notified the veteran of 
the evidence needed to substantiate his service connection 
claim.  The RO also provided notice to the veteran regarding 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence relevant to the claims. 

In addition, in the March 2003 statement of the case (SOC) 
the RO explained the basis for the denial of his service 
connection claim and outlined the applicable criteria 
necessary to grant service connection.  In July 2003 the RO 
again notified the veteran of the evidence needed to 
substantiate his service connection claim.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform him 
of the evidence needed to substantiate his claims.

In light of the favorable determination with regard to the 
claim for service connection for hearing loss, and the remand 
of the asbestosis claim, the Board finds that no further 
discussion regarding the duty to assist is necessary.  

		Factual Background

The veteran's service personnel records reveal that he served 
as a Signalman in the Coast Guard Reserve during World War 
II.  He was assigned to the CGC-83469 from August 1944 to 
March 1945.  His personnel records reveal that in August 1944 
he was transferred for temporary duty with the Naval Frontier 
Base, Tompkinsville, Staten Island, New York for 
antisubmarine warfare and gunnery training.  In September 
1944 he returned to his unit after completing his temporary 
duty at the Naval Frontier Base.   His service medical 
records are entirely negative for bilateral hearing loss.  

A private audiological examination was performed in July 
2001. The pure tone thresholds, in decibels, appear to be as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
65
90
95
LEFT
35
50
65
80
85

Speech audiometry revealed speech recognition scores of 60 
percent in the right ear and 76 percent in the left ear.  No 
diagnosis was noted. 

A VA audiological examination was performed in July 2002.  
The veteran complained of bilateral hearing loss.  He 
reported that he suffered from military noise exposure which 
occurred from gunfire and that he did not utilize hearing 
protection while he was in service.  He stated that his was 
exposed to occupational noise as a brick mason for 52 years.  
He stated that he did not wear hearing protection during his 
civilian occupation.  

Audiological testing revealed the following pure tone 
thresholds, in decibels: 






HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
65
95
95
LEFT
40
50
65
80
90

Speech audiometry revealed speech recognition scores of 86 
percent in the right ear and 80 percent in the left ear.  The 
examiner diagnosed the veteran's symptoms as bilateral mixed 
hearing loss.  The examiner noted that the sensorineural 
function was consistent with the veteran's reported history 
of military and civilian occupational noise exposure.  

During the veteran's June 2005 hearing he testified that 
while in service he went to gunner's school on Leader Beach, 
Long Island and that he fired 20-millimeter anti-aircraft 
guns.  He also testified that he learned how to handle rifles 
and shot during target practice.   He reported that the did 
not use hearing protection when he fired guns.  

Analysis

The veteran asserts that his current bilateral hearing loss 
is related to his in-service military training.  

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz at 1365.

The veteran's service personnel records reveal that he was 
exposed to noise while training for the military.  
Specifically he was exposed to gunfire while training at the 
Naval Frontier Base in New York.  As noted in his July 2002 
VA examination, he currently suffers from bilateral hearing 
loss.  The examiner opined that the sensorineural component 
of his bilateral hearing loss was consistent with military 
and occupational noise exposure.  

Although there is no definitive opinion regarding the extent 
that his military noise exposure, versus his post-service 
occupational noise exposure, contributed to the currently 
diagnosed mixed hearing loss, the Board finds that attempting 
to quantify the extent of such contribution would likely be 
an effort in futility.  Thus, resolving all doubt in favor of 
the veteran, the Board finds that service connection for the 
veteran's bilateral hearing loss is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted, subject to the laws and regulations governing the 
disbursement of VA benefits.  



REMAND

The veteran asserts that he suffers from asbestosis that is 
related to military service.  During the veteran's June 2005 
hearing, his wife revealed that he was diagnosed with 
asbestosis by Dr. Scott Carver in late 1999 or early 2000 in 
Mobile, Alabama.  She also stated that he was seen at 
Providence Hospital.  It does not appear that the RO 
attempted to collect these medical records.  Consequently, on 
remand, the RO should attempt to obtain the veteran's 
complete medical records, after securing the appropriate 
release.  See 38 U.S.C.A. § 5103A.   

For the reasons stated above, this case is remanded for the 
following:

1.  The veteran should be asked to 
complete an authorization for release of 
medical records from Dr. Scott Carver in 
Mobile, Alabama, and Providence 
Hospital.  After securing a properly 
completed releases, the RO should obtain 
these records.  If no records are 
available, a notation to that effect 
should be placed in the claims file and 
the veteran notified of the problem.

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the remaining issue 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case and be given the opportunity to 
respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


